     Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 1 of 13 PageID #: 151



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

CONNIE RINESTINE,

        Petitioner,

v.                                         CIVIL ACTION NO. 1:20-00130

WARDEN REHERMAN, FPC Alderson,

        Respondent.

                        MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Proposed Findings and Recommendation (“PF&R”) on

August 7, 2020, in which she recommended that the court grant

respondent’s request to dismiss, deny petitioner’s § 2241

petition, and dismiss this matter from the court’s docket with

prejudice.      (ECF No. 12.)

        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to the PF&R.             The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party’s right to a de novo review

by this court.        Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).
     Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 2 of 13 PageID #: 152



        Petitioner timely filed a “Response” to the PF&R, which the

court will construe as her objections.           (ECF No. 13.)

I.      Factual Background

        Petitioner is serving a 120-month sentence of imprisonment

for violation of 21 U.S.C. §§ 841 and 846, imposed on December

16, 2009.      The sentencing court is the United States District

Court for the Western District of Texas.

        When the sentencing court imposed her sentence, petitioner

alleges that she was in state custody, serving a term of state

imprisonment for the “same charge.”           (Id. at 3.)    From a review

of the 8-page sentencing transcript, it is unclear whether the

sentencing court was aware that she was serving a term of state

imprisonment.       (See Case No. 3:09-cr-00974-FM-9, ECF No. 333

(W.D. Tex. March 2, 2010.) 1        Her attorney did not request that

her state and federal sentences run concurrently.              (See id.)

The judgment is silent on the matter.           (ECF No. 9-4.)

        After federal sentencing, she was returned to state

custody.      (See ECF No. 9-11, at 5-6.)       Less than a year later,

on November 23, 2010, state authorities released her and told

her that there were no detainers on her.            (See id.)    She assumed

that the Fifth Circuit Court of Appeals had overturned her




1 The sentencing court later noted that petitioner was
“apparently” in state custody when sentenced. (ECF No. 9-15, at
1.)
                                        2
  Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 3 of 13 PageID #: 153



conviction and went on with her life for approximately 4.5

years.   (See id.)    Then, on June 30, 2015, the sentencing court

learned that she had been released and issued a bench warrant.

(See id. at 6.)    Evidently, a detainer had previously been

issued, but it had not been executed when she was released from

state custody.    (See id.)    Petitioner was arrested shortly

thereafter and has been serving her 10-year federal sentence

since then.   (See id.)

     Petitioner filed an unsuccessful motion under § 2255 and an

unsuccessful motion for credit for time served (in state

custody) in the sentencing court.        In denying the latter motion,

the sentencing court stated that, because the judgment is silent

on the matter, her sentence “is consecutive to any unexhausted

state sentence.”     (Id. at 2.)

     In this § 2241 petition, petitioner expands her challenge,

arguing that she should receive credit not only for the time

spent in state custody after the imposition of her federal

sentence (approximately one year), but also for the time she was

on parole (approximately four and a half years).          (See ECF No.

1, at 2.)   That she has not received credit for this time

appears to be the basis for her contention that she was

sentenced over the statutory maximum.

     Her petition alleges two grounds for relief:           (1) her

sentence was contrary to law (including the Fair Sentencing Act

                                     3
    Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 4 of 13 PageID #: 154



of 2010) and the Sentencing Guidelines; and (2) her counsel was

ineffective for allowing her to receive such a sentence. 2

       In her response to the government’s opposition, petitioner

argued that her “current term of incarceration that has been

served is pursuant to improperly calculated guidelines.”              (ECF

No. 11, at 6.)      She cited Rosales-Mireles v. United States, 138

S. Ct. 1897 (2018) for this proposition.           In Rosales-Mireles,

the Supreme Court held that erroneous Guidelines calculations

are often reversible even in the absence of an objection to

them.    See id. at 1903-06.      The error in that case was double-

counting a prior conviction, which increased the bottom of the

Guidelines range for the petitioner there by seven months.              Id.

at 1905.

       In her objections, petitioner recharacterizes her claim:

She now asserts that she is challenging the calculation of her

sentence by the Bureau of Prisons (“BOP”).           She invokes “Bureau

Policy in which the sentencing court should have moved to

acknowledge within the Judgment and Committment [sic] in which

petitioner is currently incarcerated pursuant.”            (ECF No. 13, at

6-7.)    She argues that “[b]ecause her term of incarceration has

been calculated inaccurately and is being carried out in


2 The PF&R acknowledges a third        ground, that the sentencing court
plainly erred when it failed to        give petitioner credit for time
in state custody. Whether this         is a third ground or an
elaboration on the first ground        is not entirely clear.
                                       4
  Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 5 of 13 PageID #: 155



opposition to the law,” she can proceed under § 2241.           (Id. at

7.)

II.   Petitioner’s Objections

      Two objections are discernable:

      1. The PF&R failed to note that petitioner’s direct appeal

        was dismissed as untimely.

      2. The PF&R is wrong to conclude that the court lacks

        jurisdiction over this § 2241 claim because it is

        actually a challenge to the BOP’s calculation of her term

        of imprisonment, not a challenge to her sentence itself.

      Petitioner asks this court “to operate in the ‘Spirit’ of

the law and allow the fact that [her] sentence has been

calculated inaccurately to be the weight which anchors the

petition.”   (ECF No. 13, at 2.)

III. Standard of Review of Pro Se Objections

      Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge’s disposition to which specific written

objection has been made.”      However, the court is not required to

review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

Furthermore, de novo review is not required and is unnecessary

                                     5
  Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 6 of 13 PageID #: 156



“when a party makes general and conclusory objections that do

not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”         Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

     “A document filed pro se is ‘to be liberally construed.’”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).        Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant’s objections broadly rather than narrowly.”           Beck v.

Comm’r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning

contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).



                                     6
  Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 7 of 13 PageID #: 157



IV.   Savings Clause Test

      “[I]t is well established that defendants convicted in

federal court are obliged to seek habeas relief from their

convictions and sentences through § 2255.”         Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192,

1194 (4th Cir.1997) (en banc)).       There is, however, an exception

under § 2255(e) known as the “savings clause.”          See Hahn v.

Moseley, 931 F.3d 295, 300 (4th Cir. 2019).         As the Fourth

Circuit has explained, “The savings clause provides that an

individual may seek relief from an illegal detention by way of a

traditional 28 U.S.C. § 2241 habeas corpus petition, if he or

she can demonstrate that a § 2255 motion is ‘inadequate or

ineffective to test the legality of his detention.’ 28 U.S.C.

§ 2255(e).”   United States v. Wheeler, 886 F.3d 415, 419 (4th

Cir. 2018).

      The Fourth Circuit’s test for whether the savings clause

applies to challenges to alleged sentencing errors derives from

In re Jones, 226 F.3d 328, 334 (4th Cir. 2000).          In Wheeler, the

Fourth Circuit expanded the Jones test to include challenges to

“fundamental sentencing errors” (as opposed to only convictions)

and set forth a slightly modified version of the test for such

errors:

      (1) at the time of sentencing, settled law of this
      circuit or the Supreme Court established the legality
      of the sentence; (2) subsequent to the prisoner’s

                                     7
  Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 8 of 13 PageID #: 158



     direct appeal and first § 2255 motion, the
     aforementioned settled substantive law changed and was
     deemed to apply retroactively on collateral review;
     (3) the prisoner is unable to meet the gatekeeping
     provisions of § 2255(h)(2) for second or successive
     motions; and (4) due to this retroactive change, the
     sentence now presents an error sufficiently grave to
     be deemed a fundamental defect.

886 F.3d at 428-29.

     Petitioner bears the burden of showing the inadequacy or

ineffectiveness of § 2255.      See Hood v. United States, 13 F.

App’x 72, 2001 WL 648636, at *1 (4th Cir. 2001); McGhee v.

Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).         The fact that relief

under § 2255 is barred procedurally or by the gatekeeping

requirements of § 2255 does not render the remedy of § 2255

inadequate or ineffective.      See Jones, 226 F.3d at 332-33; Young

v. Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002)

(“It is the inefficacy of the remedy, not the personal inability

to use it, that is determinative. Section 2255 is not inadequate

or ineffective merely because the sentencing court does not

grant relief, the one-year statute of limitations has expired,

or the petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).            “The

remedy provided under Section 2255(e) opens only a narrow door

for a prisoner to challenge the validity of his conviction or

sentence under Section 2241.”       Hayes v. Ziegler, No. 5:11-CV-


                                     8
     Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 9 of 13 PageID #: 159



00261, 2014 WL 670850, at *6 (S.D.W. Va. Feb. 20, 2014), aff’d,

573 F. App’x 268 (4th Cir. 2014).

V.      Discussion

        Neither of petitioner’s objections has merit.           First, the

PF&R did not err in describing petitioner’s direct appeal, which

was not dismissed as time-barred.           Second, the characterization

of this petition as a challenge to the BOP’s calculation of her

sentence is inaccurate, and, in any event, petitioner has not

shown that she has exhausted her administrative remedies with

the BOP regarding the calculation of her sentence.              Therefore,

the court will overrule petitioner’s objections.

        a. Objection 1

        In this objection, petitioner inaccurately states that her

direct appeal was dismissed as untimely, and then faults the

PF&R for not doing so as well.

        Petitioner argued on appeal that (1) her plea was not

knowing and voluntary and (2) her counsel was ineffective.               (See

ECF No. 9-6.)        The Fifth Circuit Court of Appeals rejected both

arguments.      (Id.)    Because petitioner did not make the arguments

to the trial court, the appeals court reviewed the first ground

for plain error and declined to review the second ground at all.

(Id.)     The court did not, however, dismiss the appeal as

untimely.      (See id.)    Petitioner also wrongly suggests that she

was not appointed counsel for her direct appeal.             In fact,

                                        9
 Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 10 of 13 PageID #: 160



Patrick A. Lara, Esq. represented her in her direct appeal.

(See Docket, United States v. Connee Rinestine, Case No. 10-

50098 (5th Cir.)).

     Therefore, this objection is OVERRULED.

     b. Objection 2

     Next, petitioner appears to object that because this

petition is actually a challenge to the BOP’s calculation of her

sentence, jurisdiction is proper under § 2241.          She says that

“her challenge is [to] how the bureau is caring [sic] out the

sentence, in its’ [sic] calculation.”        (ECF No. 13, at 6.)

     It is true that § 2241 may be used to challenge a BOP

sentence calculation.     U.S. v. Miller, 871 F.2d 488, 490 (4th

Cir. 1989).   But § 2241 generally may not be used to challenge a

sentence itself.    Rice, 617 F.3d at 807.      There is an exception

to this rule when a § 2255 motion is “inadequate and

ineffective” under § 2255(e).      See Wheeler, 886 F.3d at 419.

Here, petitioner has not attempted to show that a § 2255 motion

would be inadequate or ineffective.

     The challenge here is not to the BOP’s calculation of the

sentence.   This is evident from petitioner’s objections

themselves, in which she faults the sentencing court for failing

to “acknowledge” BOP policy “within the Judgment and Committment

[sic].”   (ECF No. 13, at 6-7.)     In her opposition to the

government’s motion to dismiss, petitioner relied on Sentencing

                                    10
    Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 11 of 13 PageID #: 161



Guideline § 5G1.3 to argue that her sentence was improper.               This

Guideline section provides advisory instructions to sentencing

courts, not to the BOP.        Petitioner’s argument is essentially

that the sentencing court should have imposed her sentence to be

concurrent with her undischarged state sentence and should have

adjusted the sentence for the time that she had already spent in

state custody.      Her petition itself alleges that her sentence is

unlawful and that her counsel was ineffective for failing to

prevent her from receiving an unlawful sentence.             Ultimately,

the court agrees with the government that this is a § 2255

motion disguised as a § 2241 petition. 3

       Moreover, even if this petition were fairly understood as a

challenge to the BOP’s calculation of petitioner’s sentence,

dismissal would still be necessary because petitioner has not

shown that she has exhausted her administrative remedies with

the BOP.     “Federal prisoners must exhaust their administrative

remedies prior to filing § 2241 petitions.”            McClung v. Shearin,

90 F. App’x 444, 445 (4th Cir. 2004).           “Although 28 U.S.C.

§ 2241 does not contain a statutory exhaustion requirement,

courts have required prisoners to exhaust their administrative




3 To the extent that petitioner argues that the BOP should have
credited her for time served in state custody, the sentencing
court has already explained that this claim fails under the
plain language of 18 U.S.C. 3835(b) because, presumably, she was
given credit “against another sentence” (her state sentence).
                                       11
    Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 12 of 13 PageID #: 162



remedies prior to seeking habeas review under § 2241.”

McCullough v. Warden, No. 819CV00630BHHJDA, 2019 WL 3308276, at

*3 (D.S.C. Mar. 27, 2019), report and recommendation adopted,

No. CV 8:19-630-BHH, 2019 WL 3306099 (D.S.C. July 23, 2019).

       The petition cannot reasonably be characterized as a

challenge to the BOP’s calculation of petitioner’s sentence, but

even if it could be, petitioner has not shown that she has

contested the calculation of her sentence with the BOP directly.

Therefore, this objection is OVERRULED.

VI.    Conclusion

       The court has reviewed the record, the Magistrate Judge’s

findings and recommendations, and petitioner’s objections.               For

the reasons discussed above, petitioner’s objections are

OVERRULED.

       The court adopts the Findings and Recommendation of

Magistrate Judge Eifert as follows:

       1.    Respondent’s request for dismissal is GRANTED;

       2.    Petitioner’s § 2241 petition is DENIED;

       3.    This action is DISMISSED without prejudice for lack of

             jurisdiction; 4 and




4 The court declines to adopt the PF&R’s recommendation to
dismiss this action with prejudice and instead dismisses this
action without prejudice for lack of jurisdiction. See Buey v.
Warden, FCI McDowell, No. 20-7483, 2021 WL 753610, at *1 (4th
Cir. Feb. 26, 2021).
                                       12
 Case 1:20-cv-00130 Document 16 Filed 03/25/21 Page 13 of 13 PageID #: 163



     4.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).             A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2).   The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 25th day of March, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    13
